DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention II-C in the reply filed on July 25, 2022 is acknowledged.  The traversal is on the ground(s) that Inventions I, II, and III would not require a different classification and/or search. This is not found persuasive because each invention requires a different search query that is not required for the others. Invention I (e.g. claim 1) requires a search for a radiation source at a particular angle to the crown surface which is transparent to the radiation not required by Inventions II and III. Invention II requires a search for a processor not required for the search of Invention I. Invention II requires a search for a self-mixing interferometer, not required for the search of Invention III. Invention III requires the search for a hollow crown not required for the search of Inventions I and II. Since each invention requires a different search query, there is a burden to search all the inventions.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Claim 12 is dependent on claim 8, drawn to a product. Claim 12, however, does not further limit the product, but rather recites results from operating the product. The claimed results are not found to impart any particular structural limitation on the product and thus fails to further limit claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuboyama et al. (US 2017/0090599) in view of Winkler (US 2019/0317639).
	Note: The claims are reproduced below annotated with strike-outs indicating what is not shown by the reference and underlining indicating what is shown by the reference by not claimed.
Kuboyama shows a system for object detection comprising:
a frame (housing 116);
a crown (108) extending from the frame and defining an input surface of the electronic device;
a optical proximity sensor (e.g. Figs. 17, 24) configured to emit a beam of electromagnetic radiation toward the input surface; and
a processor (see amplitude monitoring; see e.g. Fig. 25)configured to detect a frustrated total internal reflection condition of the beam of electromagnetic radiation, at least partly in response to an output of the self-mixing interference sensor (the disclosed processor appears have logic that detects  and monitors intensity/amplitude of a signal, not one that particularly analyzes frustrated total internal reflection).  

As indictated by the strikeout above, Kuboyama does not show that the proximity sensor is a self-mixing interferometer.
Winkler shows a self-mixing interferometer for characterizing touch input. Before the effective filing date of the claimed invention, it would have been obvious to use a self-mixing interferometer sensor as the optical proximity sensor of Kuboyama for the expected result of the ability to detect proximity or touch.

12. The electronic device of claim 8, wherein a portion of the beam of electromagnetic radiation reflects back into the self-mixing interference sensor when a body part24395587.13Attorney Docket No. P44715US1 of a user contacts the input surface at a point where the beam of electromagnetic radiation contacts the input surface (see e.g. 5D).

13. The electronic device of claim 12, wherein the processor identifies a user input when the portion of the beam of electromagnetic radiation that reflects back into the self-mixing interference sensor exceeds a threshold amount.  

With respect to claim 14, Kuboyama does not show a processor that identifies speed of a body part. Winkler shows that the self-mixing interferometer can be used to infer speed and direction of a body part (see para. [0115]). Before the effective filing date of the claimed invention, it would have been obvious to modify the processor so that it can identify speed of a body part in order to determine the presence and type of a user input.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886